Citation Nr: 1002573	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-12 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1984 until February 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
PTSD, secondary to an alleged sexual assault 
duringincarceration.  Specifically, the Veteran was 
incarcerated from July 1988 to October 1988.  The Veteran 
states that while incarcerated he was sexually assaulted by a 
group of three other inmates.  The Veteran has claimed that 
this assault led to an altercation, and as a result the 
Veteran was placed into segregated confinement.

Special development procedures pertain to the processing of 
claims of entitlement to service connection for PTSD based on 
personal assault.  VA has special evidentiary development 
procedures, including the interpretation of behavioral 
changes by a clinician and interpretation in relation to a 
medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999) 
(citing VA Adjudication Procedural Manual M21-1), Part III, 
paragraph 5.14(c).  These special evidentiary procedures for 
PTSD claims based on personal assault are substantive rules 
that are the equivalent of VA regulations.  See YR v. West, 
11 Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Where a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in the sources.  Examples of behavior changes that 
may constitute credible evidence of a stressor include, but 
are not limited to: request for transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.  38 C.F.R. § 3.304(f)(3) (2009).

The evidence that has been associated with the Veteran's 
claims file includes service treatment records and service 
personnel records.  However, while documents pertaining to 
the Veteran's court martial are contained within the claims 
file, no records regarding the Veteran's time of 
incarceration have been added.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA treatment records indicate that the Veteran 
is currently diagnosed with PTSD.  Accordingly, an 
examination should be conducted to determine whether the 
Veteran's  PTSD was caused by the alleged instance of assault 
in 1988.

Accordingly, the case is REMANDED for the following action:

1.  Records relating to the Veteran's 1988 
confinement, to include a period of 
segregation, should be located and 
associated with the record. 

2.  The AOJ should inform the appellant 
that if there is proof that his conviction 
was over-turned, he must submit that 
evidence.

3.  The AOJ should prepare a line of duty 
determination.  Specifically, did his 
service, while confined, count as credible 
service for VA purposes.

4.  Following the above development, the 
Veteran should be scheduled for VA 
examination.  The examiner is to identify 
what, if any, current psychological 
disorders the Veteran is suffering from 
and opine as to whether any current 
psychological disorder is least as likely 
as not due to an in-service assault on the 
Veteran.  For the purposes of making such 
a diagnosis the occurrence of  a sexual 
assault is to be presumed as true.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


